                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            EASTERN DIVISION
                              4:18-CR-58-1H


UNITED STATES OF AMERICA,            )
                                     )
                                     )
                                     )
        v.                           )
                                     )
                                                        ORDER
                                     )
CARL JASON JEROME,                   )
                                     )
        Defendant.                   )
                                      )



     This matter is before the court on defendant’s motion for

compassionate release [DE #90].           Defendant, through counsel, filed

a sealed memorandum in support [DE #93].                The government has

responded in opposition [DE #96], and defendant has replied [DE

#97].    Defendant filed a motion to expedite [DE #103], to which

the government also responded in opposition [DE #104] and filed a

Sealed Exhibit [DE #105].       This matter is ripe for adjudication.

                                 BACKGROUND

     Defendant, who is 43 years old, moves for compassionate

release based on the COVID-19 pandemic and his underlying health

conditions.

     On May 14, 2019, defendant pled guilty to conspiracy to

possess with the intent to distribute a quantity of heroin in



         Case 4:18-cr-00058-H Document 115 Filed 03/25/21 Page 1 of 8
violation of 21 U.S.C. § 846, 21 U.S.C. § 841(b)(1)(C) and 21

U.S.C. § 841(a)(1) as well as distribution of a quantity of heroin

and fentanyl in violation of 21 U.S.C. § 841(a)(1) and 21 U.S.C.

§ 841(b)(1)(C).

     On October 9, 2019, this court sentenced defendant to a term

of imprisonment of 72 months.         This was not the first time the

undersigned sentenced defendant. In 2005, this court sentenced

defendant to 108 months’ imprisonment on a conspiracy charge

involving cocaine base and heroin, a sentence that was later

modified   to   96   months   under   the   retroactive    crack       cocaine

amendments.     See United States v. Carl Jerome, Case No. 4:04-CR-

87-1H (E.D.N.C.).     Defendant was released from custody in 2011,

but in 2014, defendant violated his supervised release, and this

court sentenced defendant to 24 months.          This 24-month sentence

was ordered to run consecutively to the 16-month sentence this

court imposed in 2014 on a separate indictment.         See United States

v. Carl Jerome, Case No. 4:13-CR-56-1H (E.D.N.C.). He was released

again in 2016, but violated his supervised release once again, and

on October 9, 2019, this court sentenced him to a 12-month term of

imprisonment, consecutive to the sentence imposed in the instant

case.




                                      2



        Case 4:18-cr-00058-H Document 115 Filed 03/25/21 Page 2 of 8
                          COURT’S DISCUSSION

     Defendant seeks a reduction in his sentence to time served

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act of 2018 (“First Step Act”). 1 That statute provides in

relevant part:

     The court may not modify a term of imprisonment once it has

been imposed except that—

     (1)   in any case—

     (A)   the court, upon motion of the Director of the Bureau of
           Prisons, or upon motion of the defendant after the
           defendant has fully exhausted all administrative rights
           to appeal a failure of the Bureau of Prisons to bring a
           motion on the defendant’s behalf or the lapse of 30 days
           from the receipt of such a request by the warden of the
           defendant’s facility, whichever is earlier, may reduce
           the term of imprisonment. . ., after considering the
           factors set forth in section 3553(a) to the extent that
           they are applicable, if it finds that—

           (i)     extraordinary and compelling         reasons       warrant
                   such a reduction. . .

     and that such a reduction is consistent with applicable policy

     statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c).

     The Sentencing Commission has not issued a policy statement

applicable to motions filed by defendants under this statute.



1
 The First Step Act amended § 3582(c)(1)(A) to permit a defendant
to bring such a motion. See Pub. L. No. 115-391, § 603(b), 132
Stat. 5194, 5239 (2018).

                                    3



       Case 4:18-cr-00058-H Document 115 Filed 03/25/21 Page 3 of 8
United States v. McCoy, 981 F.3d 271, 275 (4th Cir. 2020). “[A]s

a result, district courts are ‘empowered. . . to consider any

extraordinary and compelling reason for release that a defendant

might raise.’” Id. at 284 (citation omitted).

     In deciding whether a sentence reduction is appropriate, the

court must also consider the applicable § 3553(a) factors. 18

U.S.C. § 3582(c)(1)(A).

     These factors include: “(1) [Defendant’s] personal
     history and characteristics; (2) his sentence relative
     to the nature and seriousness of his offense; (3) the
     need for a sentence to provide just punishment, promote
     respect for the law, reflect the seriousness of the
     offense, deter crime, and protect the public; (4) the
     need for rehabilitative services; (5) the applicable
     guideline sentence; and (6) the need to avoid
     unwarranted sentencing disparities among similarly-
     situated defendants.”

United States v. Adona, No. CR PX-17-345, 2020 WL 4338889, at *2

(D. Md. July 28, 2020) (alteration in original) (citation omitted).

The court will also consider post-sentencing conduct, including

evidence of rehabilitation.       United States v. Nabaya, 2021 WL

54361, at * 3 (E.D.Va. Jan. 6, 2021).

     The government does not challenge that defendant has met the

exhaustion requirement.    Defendant requested compassionate release

from the Warden on June 16, 2020 and had not received a response

at the time of filing his memorandum [DE #93].             The court can

consider   defendant’s   motion   because   “the   defendant    has   fully

exhausted all administrative rights to appeal a failure of the
                                    4



       Case 4:18-cr-00058-H Document 115 Filed 03/25/21 Page 4 of 8
Bureau of Prisons to bring a motion on the defendant’s behalf, or

the lapse of 30 days from the receipt of such a request by the

Warden of the defendant’s facility, whichever is earlier.”                  18

U.S.C. § 3582(c)(1)(A).

      Defendant     suffers     from   obesity,   hypertension,        asthma,

gastroesophageal       reflux     disease,     hyperlipidemia,     and      an

unspecified disorder of bone and cartilage, and he contends these

conditions put him at a higher risk of suffering severe illness

from the COVID-19 virus.           Defendant is 43 years old and is

currently serving his sentence at Fort Dix FCI with a projected

release date of May 13, 2024.

      In his January 20, 2021 motion to expedite, defendant informed

the   court   he   tested   positive   for   COVID-19   in   December    2020.

Defendant’s medical records, provided by the government, confirm

defendant tested positive on or about December 18, 2020 [DE #105].

Fortunately, defendant never developed any symptoms and did not

suffer severe illness.        The government now argues that defendant

cannot now meet the “extraordinary and compelling” circumstance as

required by 18 U.S.C. 3582(c). See United States v. Michael Jones,

No. 5:11-cr-99-FL (E.D.N.C. Oct. 19, 2020) (D.E. 319) (“Defendant,

however, already contracted the disease and recovered within 10

days. . . . The hypothetical possibilities of reinfection and

developing severe complications if reinfection occurs – where such


                                       5



        Case 4:18-cr-00058-H Document 115 Filed 03/25/21 Page 5 of 8
complications did not develop with the first infection – are too

remote to satisfy the extraordinary and compelling circumstances

test.”).

       The court need not decide this issue, however, as even if the

court assumes defendant has shown extraordinary and compelling

circumstances, the 3553(a) factors weigh heavily against granting

compassionate release.           See United States v. McCoy, 981 F.3d 271,

275    (4th    Cir.     2020)    (stating       that §   3582(c)(1)(A)       requires

district courts to determine “if the § 3553(a) factors merit

[compassionate release]”).

       The court finds defendant would pose a danger to public safety

if released. Defendant was involved in drug trafficking activities

from as early as 2016 or 2017 to October 2018, during which time

he is accountable for trafficking heroin and cocaine [D.E. 72 at

5]. He also possessed at least two firearms in connection with his

drug    trafficking       activities.           [Id.].   Furthermore,     defendant

maintained      a     premises     for     manufacturing      or    distributing    a

controlled substance. [Id.]. Defendant also recruited accomplices

and directed the activities of his coconspirators. [Id.].

       Particularly troubling to the court is defendant’s lengthy

criminal      history    and     history    of    violating   the    terms    of   his

probation and supervised release. In 1994, defendant pled guilty

to felony possession of cocaine and misdemeanor resisting a public


                                            6



         Case 4:18-cr-00058-H Document 115 Filed 03/25/21 Page 6 of 8
officer in Pitt County Superior Court. [Id.                             at 6]. Defendant

assaulted an officer and attempted to flee. [Id.]. Defendant

violated      the    terms      of   his     probation       by   testing   positive      for

marijuana, failing to obtain employment, failing to abide by his

curfew, and failing to satisfy his financial obligations. [Id.].

In 2000, defendant pled guilty to felony possession of cocaine in

Pitt County Superior Court. [Id. at 7]. Defendant violated the

terms of his probation by absconding from supervision, failing to

report as instructed, associating with convicted drug dealers, and

frequenting         an   area    where       drugs    were    sold.     [Id.].    In   2004,

defendant pled guilty to Conspiracy to Distribute and Possess with

Intent to Distribute More Than 50 Grams of Cocaine Base (Crack)

and a Quantity of Heroin. See United States v. Carl Jerome, Case

No.    4:04-CR-87-1H         (E.D.N.C.).            While    incarcerated,        defendant

incurred infractions for engaging in sexual acts, refusing to obey

an order, and being insolent to a staff member. [D.E. 72 at 8].

Defendant violated the conditions of his supervision by testing

positive for marijuana and engaging in new criminal conduct. [Id.].

In    2014,     defendant       pled    guilty       to   Possession     with    Intent   to

Distribute a Quantity of Cocaine, Heroin, and Marijuana. See United

States     v.    Carl     Jerome,        Case       No.     4:13-CR-56-1H       (E.D.N.C.).

Defendant violated the conditions of his supervision by testing

positive      for    marijuana         and   engaging       in    new   criminal    conduct


                                                7



         Case 4:18-cr-00058-H Document 115 Filed 03/25/21 Page 7 of 8
(instant       offense).    [D.E.      #72   at    9].     Defendant   was    recently

sanctioned for possessing a hazardous tool. [DE #96-1, Inmate

Discipline Data].          To his credit, he has maintained a job as an

orderly and completed a drug education program while incarcerated.

       As    noted    above,     the   court      is   particularly    troubled     by

defendant’s conduct while he has been on supervised release in the

past. Despite being charged and convicted twice in federal court,

defendant committed new offenses each time he was released.

       Having considered all the evidence in the record, and notably,

having      considered     the    3553(a)        factors    and   defendant’s    post-

sentencing conduct, the court finds that even if defendant could

show   extraordinary        and   compelling        circumstances,      the   3553(a)

factors weigh heavily against compassionate release.



                                       CONCLUSION
       For      the    foregoing       reasons,        defendant’s      motion    for

compassionate release [DE #103] is DENIED. The motion to expedite

[DE #104] is deemed moot.

             25th day of March 2021.
       This ____



                                  __________________________________
                                  Malcolm J. Howard
                                  Senior United States District Judge

At Greenville, NC
#26
                                             8



            Case 4:18-cr-00058-H Document 115 Filed 03/25/21 Page 8 of 8
